******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     HENRY J. MARTOCCHIO v. STEPHANIE
               SAVOIR ET AL.
                 (AC 35741)
          DiPentima, C. J., and Lavine and Mullins, Js.
       Argued May 12—officially released October 14, 2014

  (Appeal from Superior Court, judicial district of
 Tolland, Shluger, J. [judgment]; Abery-Wetstone, J.
         [denial of postjudgment motions])
  Henry J. Martocchio, self-represented, the appel-
lant (plaintiff).
  JoAnn Paul, for the appellees (defendant Roland
Savoir et al.).
                           Opinion

  DiPENTIMA, C. J. The plaintiff, Henry J. Martocchio,
appeals from the judgment of the trial court denying
several of his motions relating to his minor child.
Although the plaintiff has raised a number of claims on
appeal, the dispositive issue is whether the trial court
found that the defendant grandparents, Roland Savoir
and Tina Savoir, satisfied the standing test for a third
party visitation contrary to the wishes of a fit parent
as articulated by our Supreme Court in Roth v. Weston,
259 Conn. 202, 789 A.2d 431 (2002), and General Statutes
§ 46b-59.1 We conclude that this threshold finding was
not made by the trial court, and, accordingly we remand
the case for further proceedings.
   The following detailed recitation of the facts and
procedural history is necessary to understand the com-
plicated morass that confronted the Probate Court and
the Superior Court. The plaintiff and the defendant
Stephanie Savoir,2 who never married, are the parents
of the minor child, born in January, 2004. See Martoc-
chio v. Savoir, 130 Conn. App. 626, 629, 23 A.3d 1282,
cert. denied, 303 Conn. 901, 31 A.3d 1178 (2011). The
plaintiff initially was not aware that he was the father
of the child, and another individual was listed on the
minor child’s birth certificate.
   On April 13, 2006, the defendants filed an application
in the Probate Court for the district of Tolland for imme-
diate temporary custody of the child. They alleged that
their daughter, Stephanie Savoir, had returned home
intoxicated and became argumentative and physically
violent. After leaving for a period of two and one half
hours, she returned and again was physically violent.
The defendants requested assistance from the police,
who arrested Stephanie Savoir.
   Stephanie Savoir had informed the defendants that
she would take the minor child to her boyfriend’s apart-
ment. The defendants expressed concern that this
would be an unsuitable environment because they had
been told that this individual previously had placed a
knife to Stephanie Savoir’s throat. The Probate Court
issued a decree awarding temporary custody of the
minor child to the defendants. The defendants later
successfully moved to be appointed as guardians of
the minor child and to have Stephanie Savoir removed
as guardian.
  In a letter dated May 22, 2006, Stephanie Savoir
informed the plaintiff that he was the father of the
minor child. On July 3, 2006, the plaintiff filed a paternity
claim in the Probate Court, and subsequent DNA testing
confirmed he is the father of the minor child.3 On August
10, 2006, the plaintiff requested temporary custody of
the minor child and later moved to be appointed as
the minor child’s sole guardian. The minor child was
diagnosed with autism spectrum disorder at some point
during that month. On September 18, 2006, the Probate
Court decreed that the defendants continue having tem-
porary custody of the minor child and ordered the plain-
tiff to have supervised visitation with the minor child.
   On September 25, 2006, the Department of Children
and Families completed an assessment and did not rec-
ommend that the plaintiff be awarded temporary cus-
tody or guardianship of the minor child. The
assessment, however, recommended that the plaintiff
have unsupervised visitation with the minor child. The
next day, after the parties reached an agreement, the
Probate Court awarded the plaintiff unsupervised visi-
tation with the minor child.
  On November 13, 2006, the plaintiff moved to transfer
the matter to the Superior Court, which the Probate
Court granted. In December, 2006, the plaintiff moved,
inter alia, for an order of reasonable visitation and for
custody. On January 8, 2007, the court, Shluger, J., in
accordance with the agreement of the parties, awarded
the plaintiff visitation at his residence. In March, 2007,
the parties agreed to further visitation between the
plaintiff and the minor child.
   On September 25, 2007, the plaintiff moved for an
order of immediate temporary custody of the minor
child. Judge Shluger approved an agreement of the par-
ties and ordered that the plaintiff have sole legal custody
of the minor child and that the child live with the plain-
tiff. The defendants were granted visitation every other
weekend. On January 24, 2008, the plaintiff moved to
modify the visitation award. The parties again reached
an agreement that the court accepted and ordered.
   A dispute about medical treatment for the minor child
led the defendants to file an ex parte motion for an
immediate hearing and a motion for order to enjoin
medical treatment in March, 2008. The plaintiff
responded by filing a motion for contempt, alleging that
the defendants were violating the prior agreement of
the parties relating to visitation. On March 23, 2008, the
plaintiff filed a motion to terminate the defendants’
visitation with the minor child. His motion alleged the
following: ‘‘I . . . ask the court to consider any past
agreements with [the defendants] regarding unsuper-
vised vitiation with my son . . . null and void due to
their behavior, possible neglect, constant conflict
regarding child’s health care and safety, the child’s
safety at the third party residence, attempted strain of
father-son relationship, constant accusations of intent
to harm, and not respecting the wishes of the father
with respect to the case of the child.’’ The plaintiff also
referenced the seminal case of Roth v. Weston, supra,
259 Conn. 202.
   Both parties then filed additional motions. On April
2, 2008, the defendants filed a motion for contempt and
a motion to modify, seeking custody of the minor child.
On April 23, 2008, the plaintiff filed a motion to dismiss
the defendants’ motion to modify for lack of subject
matter jurisdiction. In the accompanying memorandum
of law, the plaintiff argued, inter alia, that the defen-
dants had not filed a petition alleging that they had a
relationship with the child akin to that of a parent or
that denial of visitation would cause real and significant
harm to the child, as required by Roth.
  On July 28, 2008, Judge Shluger issued a memoran-
dum of decision addressing a number of motions filed
by the parties. The court found, by a preponderance of
the evidence, that the defendants ‘‘have a relationship
with the child akin to that of parents.’’ The court made
no findings regarding the harm that would result from
terminating the defendants’ visitation. It also found that
the plaintiff was a fit parent.4 The court ordered that
the plaintiff have sole custody of the minor child, but
that the defendants have visitation every other week-
end. With respect to the plaintiff’s ‘‘motion to dismiss
the [defendants’] visits and motion to dismiss for sub-
ject matter jurisdiction,’’ the court stated that these
motions were ‘‘addressed in these orders.’’
   On September 26, 2011, Stephanie Savoir consented
to the termination of her parental rights. On September
4, 2012, the defendants filed a motion for contempt,
alleging that the plaintiff had refused their visitations
with the minor child since June 2, 2012. They further
claimed that his actions had violated Judge Shluger’s
July 28, 2008 order. The plaintiff then filed numerous
motions, including: (1) a motion for counsel for the
minor child and the guardian ad litem; (2) motions for
attorney’s fees, expert witness fees, filing fees and tran-
script fees; (3) a motion for updated family relations
investigation; (4) a motion to dismiss the defendants’
contempt motion due to lack of standing; (5) a motion
to dismiss for lack of standing because termination of
Stephanie Savoir’s parental rights voided the defen-
dants’ visitation; (6) a motion to dismiss due to lack of
subject matter jurisdiction that alleged discrimination
under the Americans with Disabilities Act, 42 U.S.C.
§ 12101 et seq., and lack of standing of the defendants;
(7) a motion to transfer the case; and (8) a motion to
dismiss the contempt motion due to lack of standing
and subject matter jurisdiction. On February 13, 2013,
the court, Abery-Wetstone, J., ordered the parties to
submit briefs regarding the court’s jurisdiction follow-
ing the termination of Stephanie Savoir’s parental
rights.
   On May 17, 2013, Judge Abery-Wetstone issued a
memorandum of decision. She concluded that the termi-
nation of Stephanie Savoir’s parental rights did not auto-
matically terminate the visitation rights previously
granted to the defendants. She reasoned that their visi-
tation right was ‘‘not dependent on a derivative relation-
ship with a parent, but rather . . . contingent upon
satisfaction of the standards set forth in Roth v. Weston,
[supra, 259 Conn. 202] and codified in [§] 46b-59.’’ The
court further stated that the defendants ‘‘satisfied the
Roth standard as articulated in Judge Shluger’s decision
of July, 2008. The plaintiff did not appeal that decision,
and that decision stands as the law of the case.’’ The
court denied the nine motions filed by the plaintiff.
  On May 28, 2013, the plaintiff filed a motion to reargue
and for reconsideration, which the court denied. The
plaintiff then timely appealed from Judge Abery-Wet-
stone’s decision. Additional facts will be set forth as
needed.
   As we stated previously, the dispositive issue in this
appeal is whether, in the absence of a proper Roth
analysis, the defendants have standing to proceed with
their claim for visitation with the minor child. Accord-
ingly, we begin our analysis with a discussion of that
case. In Roth v. Weston, supra, 259 Conn. 205, our
Supreme Court considered whether § 46b-59 violated
the due process clauses of the federal and state constitu-
tions. The court was obligated to revisit § 46b-59 and
its decision in Castagno v. Wholean, 239 Conn. 336, 684
A.2d 1181 (1996), overruled in part by Roth v. Weston,
259 Conn. 202, 217, 789 A.2d 431 (2002), after the United
States Supreme Court’s decision in Troxel v. Granville,
530 U.S. 57, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000).
Our Supreme Court observed that ‘‘Troxel teaches that
courts must presume that fit parents act in the best
interests of their children, and that so long as a parent
adequately cares for his or her children (i.e., is fit),
there will normally be no reason for the State to inject
itself into the private realm of the family to further
question the ability of that parent to make the best
decisions concerning the rearing of that parent’s chil-
dren. . . . Moreover, Troxel confirms that among
those interests lying at the core of a parent’s right to
care for his or her own children is the right to control
their associations. . . . The essence of parenthood is
the companionship of the child and the right to make
decisions regarding his or her care, control, education,
health, religion and association. . . . Furthermore,
Troxel confirms that the family integrity is the core
element upon which modern civilization is founded and
that the safeguarding of familial bonds is an innate
concomitant of the protective status accorded the fam-
ily as a societal institution.’’ (Citations omitted; internal
quotation marks omitted.) Roth v. Weston, supra,
216–17.
  After determining that strict scrutiny was the appro-
priate standard of review; id., 217–18; our Supreme
Court then considered the standing requirements of
§ 46b-59. Id., 218–19. ‘‘Consequently, we conclude that,
in light of the presumption of parental fitness under
Troxel, parents should not be faced with unjustified
intrusions into their decision-making in the absence of
specific allegations and proof of a relationship of the
type contemplated herein. . . . The extension of statu-
tory rights to persons other than a child’s parents comes
with an obvious cost. . . . Proof of the nature of a
parent-like relationship between a person seeking visi-
tation and the child would provide the jurisdictional
safeguard necessary to prevent families from having
to defend against unjustified petitions for visitations.
Accordingly, any third party . . . seeking visitation
must allege and establish a parent-like relationship
as a jurisdictional threshold in order to pass constitu-
tional muster and to be consistent with the legislative
intent.’’ (Citations omitted; emphasis added; footnote
omitted; internal quotation marks omitted.) Id., 221–22.
   The court then addressed the second jurisdictional
factor, namely, what must be alleged by a third party
to justify intrusion into the parental decision-making
process. Id., 222. It specifically noted that the best inter-
ests of the child are secondary to that of the parents’
rights in this circumstance.5 Id., 223. ‘‘We are persuaded,
therefore, that an allegation, along with proof thereof,
that the parent’s decision regarding visitation will cause
the child to suffer real and substantial emotional harm
likewise permits a compelling state interest that will
permit interference with parental rights, provided the
petitioner has established a parent-like relationship
with the child.’’ Id., 226. The court described these
requirements as an ‘‘admittedly high hurdle . . . .’’ Id.,
229. Finally, the court, using its supervisory powers,
concluded that ‘‘a nonparent petitioning for visitation
pursuant to § 46b-59 must prove the requisite relation-
ship and harm, as we have previously articulated, by
clear and convincing evidence.’’ Id., 232.
   The court summarized its decision as follows:
‘‘Implicit in the statute is, as we have stated, a rebuttable
presumption that visitation that is opposed by a fit
parent is not in a child’s best interest. In sum, therefore,
we conclude that there are two requirements that must
be satisfied in order for a court: (1) to have jurisdiction
over a petition for visitation contrary to the wishes of
a fit parent; and (2) to grant such a petition.
   ‘‘First, the petition must contain specific, good faith
allegations that the petitioner has a relationship with
the child that is similar in nature to a parent-child rela-
tionship. The petition must also contain specific, good
faith allegations that denial of the visitation will cause
real and significant harm to the child. As we have stated,
that degree of harm requires more than a determination
that visitation would be in the child’s best interest. It
must be a degree of harm analogous to the kind of harm
contemplated by [General Statutes] §§ 46b-120 and 46b-
129, namely, that the child is neglected, uncared-for or
dependent. The degree of specificity of the allegations
must be sufficient to justify requiring the fit parent
to subject his or her parental judgment to unwanted
litigation. Only if these specific, good faith allegations
are made will a court have jurisdiction over the petition.
   ‘‘Second, once these high jurisdictional hurdles have
been overcome, the petitioner must prove these allega-
tions by clear and convincing evidence. Only if that
enhanced burden of persuasion has been met may the
court enter an order of visitation.’’ (Internal quotation
marks omitted.) Id., 234–35; see also Crockett v. Pastore,
259 Conn. 240, 789 A.2d 453 (2002); Clements v. Jones,
71 Conn. App. 688, 690–93, 803 A.2d 378 (2002).6
   Subsequent cases have explicated our jurisprudence
with respect to § 46b-59. For example, in Denardo v.
Bergamo, 272 Conn. 500, 511, 863 A.2d 686 (2005), our
Supreme Court concluded that Roth applied retroac-
tively. It also stated that Roth ‘‘established the threshold
requirements for a trial court to acquire subject matter
jurisdiction to entertain a petition for visitation pursu-
ant to § 46b-59 . . . .’’ Id.; see also Fennelly v. Norton,
103 Conn. App. 125, 136, 931 A.2d 269 (Roth distin-
guished issue of whether court had jurisdiction over
application for visitation from whether court should
grant such application), cert. denied, 284 Conn. 918,
931 A.2d 936 (2007). Furthermore, the Roth standards
apply equally whether a third party initially moves
for an order of visitation or a parent moves to modify
such an order. Denardo v. Bergamo, supra, 509; see
also Warner v. Bicknell, 126 Conn. App. 588, 595, 12
A.3d 1042 (2011). Guided by these cases, we turn to
the facts of the present matter.
   As previously noted, the defendants were granted
custody of the minor child in April, 2006. In September,
2007, following an agreement of the parties, Judge
Shluger awarded the plaintiff sole custody of the minor
child, and visitation between the defendants and the
minor child. It was not until March 23, 2008, that the
plaintiff moved to terminate the defendants’ visitation.
In his July 28, 2008 memorandum of decision, Judge
Shluger denied the plaintiff’s motions to terminate visi-
tation and his motion to dismiss for lack of subject
matter jurisdiction. Instead, he ordered visitation for
the defendants every other weekend. The plaintiff did
not appeal from Judge Shluger’s decision.7 In the deci-
sion that is the subject of this appeal, Judge Abery-
Wetstone relied on Judge Shluger’s conclusion that the
defendants had satisfied Roth.
  We conclude that a Roth finding did not occur in the
present case. As such a finding implicates standing, and
therefore the court’s subject matter jurisdiction,8 the
plaintiff’s failure to appeal directly from Judge Shluger’s
decision is not fatal to his appeal because, as we later
explain, claims of this nature may be raised at any time.9
  We begin by setting forth the relevant legal principles
regarding subject matter jurisdiction. ‘‘A determination
regarding a trial court’s subject matter jurisdiction is a
question of law and, therefore, we employ the plenary
standard of review and decide whether the court’s con-
clusions are legally and logically correct and supported
by the facts in the record. . . . [I]t is well established
that a reviewing court properly may address jurisdic-
tional claims that neither were raised nor ruled on in
the trial court. Indeed, [o]nce the question of lack of
jurisdiction of a court is raised, [it] must be disposed
of no matter in what form it is presented. . . . The
court must fully resolve it before proceeding further
with the case.’’ (Citation omitted; internal quotation
marks omitted.) Warner v. Bicknell, supra, 126 Conn.
App. 594; see also Fennelly v. Norton, supra, 103 Conn.
App. 136. Finally, we are mindful that ‘‘[a] lack of subject
matter jurisdiction can be raised at any time and cannot
be waived by either party.’’ (Internal quotation marks
omitted.) Lynch v. Lynch, 135 Conn. App. 40, 55, 43
A.3d 667 (2012); Fewtrell v. Fewtrell, 87 Conn. App. 526,
530, 865 A.2d 1240 (2005).
   An examination of Judge Shluger’s decision10 reveals
that he failed to undertake a proper Roth analysis when
ruling in 2008. Specifically, there are two deficiencies in
that 2008 decision relating to the defendants’ standing.11
First, following the plaintiff’s motion to end the
agreement of the parties and terminate the defendants’
visitation, the defendants did not file a petition for visi-
tation. See Warner v. Bicknell, supra, 126 Conn. App.
596. The defendants should have submitted such a peti-
tion following the plaintiff’s motion to terminate visita-
tion. Such a petition, containing specific, good faith
allegations that the defendants had a relationship with
the minor child similar to that of a parent-child relation-
ship and that denial of the visitation would cause real
and significant harm to the minor child, was required
under our law. See Fennelly v. Norton, supra, 103 Conn.
App. 140. Absent this petition, Judge Shluger should
not have proceeded to address the merits of the case.
   Second, Judge Shluger’s decision never addressed
the issue of whether denial of the visitation would cause
real and significant harm to the minor child. See Carrier
v. King, 105 Conn. App. 391, 392–93, 939 A.2d 1, cert.
denied, 286 Conn. 904, 943 A.2d 1101 (2008); see also
Warner v. Bicknell, supra, 126 Conn. App. 596; Fennelly
v. Norton, supra, 103 Conn. App. 136 (court must con-
sider independently Roth claims implicating subject
matter jurisdiction of trial court before addressing any
other issue raised by either party); Practice Book § 25-4.
   We conclude that Judge Abery-Wetstone’s reliance
on Judge Shluger’s decision regarding the jurisdictional
test of Roth was improper. In the 2013 memorandum
of decision,12 she stated that the defendants had ‘‘satis-
fied the Roth standard as articulated in Judge Shluger’s
decision of July, 2008. The plaintiff did not appeal that
decision, and that decision stands as the law of the
case.’’ This court, however, has stated that ‘‘when the
jurisdiction of the trial court is implicated, an adjudica-
tor is not bound by the law of the case doctrine, but
should consider independently the issue of jurisdic-
tion.’’ Pinchbeck v. Dept. of Public Health, 65 Conn.
App. 201, 207–208, 782 A.2d 242, cert. denied, 258 Conn.
928, 783 A.2d 1029 (2001); see also Lewis v. Gaming
Policy Board, 224 Conn. 693, 698–99, 620 A.2d 780
(1993). Judge Abery-Wetstone improperly deferred to
Judge Shluger’s earlier decision and should have
addressed the issue of whether the defendants had
standing under Roth.
   Our conclusion regarding the lack of a proper Roth
analysis must be considered in the context of the highly
unusual circumstances of this case.13 The defendants
have had court-ordered visitation with the minor child
since 2007. The record does not reveal any information
as to the current relationship between the minor child
and the defendants. This relationship, however, must
be considered in light of the principle set forth by the
United States Supreme Court in Troxel, and by our
Supreme Court in Roth and its progeny that a fit parent
has a constitutional right to control his child’s associa-
tions without interference from the state. We conclude,
therefore, that the May 17, 2013 judgment must be
reversed and the case remanded for a determination of
whether the defendants have standing under Roth to
proceed with their subsequently filed petition for visita-
tion with the minor child. The other matters raised in
the motions filed by the parties should be addressed if,
and only if, the trial court concludes that the defendants
have satisfied the jurisdictional requirements of Roth.
  The judgment is reversed and the case is remanded
for further proceedings in accordance with this opinion.
      In this opinion the other judges concurred.
  1
    General Statutes § 46b-59 (b) provides: ‘‘Any person may submit a verified
petition to the Superior Court for the right of visitation with any minor
child. Such petition shall include specific and good-faith allegations that (1)
a parent-like relationship exists between the person and the minor child,
and (2) denial of visitation would cause real and significant harm. Subject
to subsection (e) of this section, the court shall grant the right of visitation
with any minor child to any person if the court finds after hearing and by
clear and convincing evidence that a parent-like relationship exists between
the person and the minor child and denial of visitation would cause real
and significant harm.’’
  2
    Stephanie Savoir is not a party to this appeal. Hereafter, references in
this opinion to the defendants are to Roland Savoir and Tina Savoir.
  3
    On August 23, 2006, the Probate Court issued a decree ordering the
Department of Health Services, vital records section, to conform the birth
certificate of the minor child to the finding that the plaintiff is his father.
  4
    The defendants previously had withdrawn their claim for joint custody
of the minor child.
  5
    If, however, the court concludes that a petitioning party has met the
Roth test and a relationship exists with a nonparent that is entitled to be
fostered, the best interests of the child guides the court in determining how
to best foster that relationship. DiGiovanna v. St. George, 300 Conn. 59,
78–79, 12 A.3d 900 (2011).
  6
    In DiGiovanna v. St. George, 300 Conn. 59, 78, 12 A.3d 900 (2011),
our Supreme Court concluded that the trial court improperly had denied
visitation after concluding that the petitioning party had met the Roth
standard.
  7
    Judge Shluger’s decision mentioned the requirements of Roth, but did
not address the threshold jurisdictional question. The decision focused on
the defendants’ attempt to substitute their judgment as to the best medical
treatment for the minor child.
   8
     See, e.g., Perry v. Perry, 312 Conn. 600, 626,     A.3d      (2014); Devone
v. Finley, 148 Conn. App. 647, 651–52, 87 A.3d 1120, cert. denied, 312 Conn.
912, 93 A.3d 595 (2014).
   9
     Despite this broad language, there are, in fact, boundaries as to when
challenges to the jurisdiction of the court may be brought. ‘‘The modern
law of civil procedure suggests that even litigation about subject matter
jurisdiction should take into account the importance of the principle of the
finality of judgments, particularly when the parties have had a full opportu-
nity originally to contest the jurisdiction of the adjudicatory tribunal.’’ Mon-
roe v. Monroe, 177 Conn. 173, 178, 413 A.2d 819, cert. denied, 444 U.S. 801,
100 S. Ct. 20, 62 L. Ed. 2d 14 (1979); see also Vogel v. Vogel, 178 Conn. 358,
363, 422 A.2d 271 (1979) (Supreme Court declined to consider claim of lack
of jurisdiction made twenty years after initial judgment rendered); Daly v.
Daly, 19 Conn. App. 65, 70, 561 A.2d 951 (1989) (Appellate Court declined
to considered jurisdictional claim made eighteen years after judgment of
divorce had been rendered).
   In Morris v. Irwin, 4 Conn. App. 431, 434, 494 A.2d 626 (1985), this court
stated: ‘‘Litigation about whether subject matter jurisdiction exists should
take into account whether the litigation is a collateral or direct attack on
the judgment, whether the parties consented to the jurisdiction originally,
the age of the original judgment, whether the parties had an opportunity
originally to contest jurisdiction, the prevention of a miscarriage of justice,
whether the subject matter is so far beyond the jurisdiction of the court as
to constitute an abuse of authority, and the desirability of the finality of
judgments.’’ See also Investment Associates v. Summit Associates, Inc.,
132 Conn. App. 192, 198, 31 A.3d 820 (2011), aff’d, 309 Conn. 840, 74 A.3d
1192 (2013).
   Although the present case is, in part, a collateral attack on Judge Shluger’s
2008 memorandum of decision, we note that the plaintiff does not challenge
the orders contained therein. Additionally, the plaintiff has not consented
to the jurisdiction of the court, and a substantial amount of time has not
elapsed since Judge Shluger’s decision. Furthermore, the plaintiff has a
constitutional right as a fit parent to determine with whom the minor child
associates. Finally, we note that the defendants did not argue in their brief
that the plaintiff’s claim was untimely. For these reasons, we cannot say
that his jurisdictional claim is foreclosed by the passage of time.
   10
      The primary focus of Judge Shluger’s opinion was on which party would
make the final decision regarding the medical treatment for the minor
child’s autism.
   11
      We also note that Judge Shluger’s factual findings were made using the
preponderance of the evidence standard. Our Supreme Court expressly
stated that the jurisdictional allegations in a petition for visitation must be
proved by clear and convincing evidence. Roth v. Weston, supra, 259 Conn.
235; see also DiGiovanna v. St. George, 300 Conn. 59, 70, 12 A.3d 900 (2011).
A claim regarding the proper burden of proof, however, does not implicate
the jurisdiction of the court and should have been raised in a direct appeal
from the 2008 decision.
   12
      The primary issue decided by Judge Abery-Wetstone was whether the
termination of Stephanie Savoir’s parental rights automatically terminated
the visitation rights of the defendants.
   13
      Subsequent to this appeal, the defendants filed a petition for visitation
with the minor child on October 31, 2013. On November 4, 2013, Judge
Shluger issued the following: ‘‘The [defendants] have a parent like relation-
ship with the minor child and that to deny access between child and [the
defendants] would cause real and significant harm to the child.’’ Judge
Shluger then denied the plaintiff’s motion to reargue his clarification.